Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination detecting an occurrence of an emergency in a location of a mission critical service(MCX) group; identifying a distance of each of one or more devices from the location of the detected emergency; and prioritizing in the location of the detected emergency, an access to the MCPTT network for at least one first device among the one or more devices based on the identified distance, wherein the at least one first device includes at least one user equipment (UE).

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination at least one processor configured to: detect an occurrence of an emergency in a location of a mission critical service (MCX) group: identify a distance of each of one or more devices from the location of the detected emergency; and prioritize in the location of the detected emergency, an access to the MCPTT network for at least one first device among the one or more devices based on the identified distance, wherein the at least one first device includes at least one user equipment (UE).

Lee et al. (KR20160150563A) discloses is a resource management method and apparatus for a disaster communication network. The resource management apparatus calculates the importance of at least one user terminal in a certain area by using at least one of a class, an activity content, and a distance to a disaster occurrence area of a user, and allocates resources to the user terminals sequentially within the range of the resource capacity of the base station based on the priority (abstract, background and page 2, lines 25-29) 

However, the prior art of record fails to teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648